SCHWARTZ, Chief Judge.
A mother-obligee brought an action through the Department of Revenue under Title IV-D for child support. After the case was settled, the father-defendant moved, purportedly under section 61.16, Florida Statutes (1999), to tax his attorney’s fees against her. In the order now under review, the trial court held that such fees are not recoverable. As section 409.2567, Florida Statutes (1999), specifically provides, the order was entirely correct:
[A]ny costs, including filing fees, recording fees, mediation costs, service of process fees, and other expenses incurred by the clerk of the circuit court, shall be assessed only against the nonprevailing obligor after the court makes a determination of the nonprevailing obligor’s ability to pay such costs and fees.
§ 409.2567, Fla. Stat. (1999) [emphasis supplied].
See Department of Revenue v. Atherley, 659 So.2d 469 (Fla. 3d DCA 1995).1
Affirmed.

. There is no claim that the Department of Revenue is liable for fees under section 57.105(1), Florida Statutes (1999). See § 61.16(1), Fla. Stat. (1999).